Citation Nr: 1403292	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-04 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection of residual left neck scar associated with squamous cell carcinoma.

2.  Entitlement to an increased rating in excess of 10 percent for residual neck scar associated with basal cell carcinoma.

3.  Entitlement to an increased rating in excess of 10 percent for residual right cheek scar associated with basal cell carcinoma.

4.  Entitlement to a compensable rating for residual scars on the back, shoulders, and arms associated with basal cell carcinoma.

5.  Entitlement to a compensable rating for residual face scar associated with basal cell carcinoma.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION


The Veteran served on active duty from January 1982 to February 1982 and from May 1983 to August 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2013, a video conference hearing was held.  

A January 2010 rating decision continued a 10 percent rating for generalized anxiety disorder, panic disorder without agoraphobia.  A notice of disagreement was received in March 2010. A November 2010 rating decision increased the rating for an acquired psychiatric disorder (diagnosed as generalized anxiety disorder, panic disorder without agoraphobia, and posttraumatic stress disorder (PTSD)) to 30 percent, effective March 31, 2010.  An SOC was issued in January 2013.  The Veteran did not perfect a timely appeal (by filing a substantive appeal within 60 days of the January 9, 2013 notice, or requesting more time for filing the appeal).  However, in correspondence dated in May 2013 the Veteran's attorney raised the matter of an increased rating for PTSD, as this matter is not on appeal before the Board, the claim is referred to the RO for proper adjudication.

In addition, at the May 2013 hearing the Veteran raised a claim of service connection for an upper lip lesion.  This matter is referred to the RO for appropriate action.

Thus, the issues of entitlement to service connection for an upper lip lesion and an increased rating in excess of 30 percent for an acquired psychiatric disorder (diagnosed as generalized anxiety disorder, panic disorder without agoraphobia, and PTSD) have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them and they are referred to the RO for appropriate action.  

The appeal is REMANDED to the VA RO in Salt Lake City, Utah.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has "a three-inch horizontal scar on the left side of [his] neck above the collar line from the removal of the squamous skin cancer."  He stated the procedure was performed at VA clinic in Salt Lake City.  

In July 2011, VA dermatology clinic reviewed the pathology of an April 2011 biopsy of the Veteran's skin of the left lateral neck.  The final diagnoses were skin, left lateral neck, excision, negative for residual squamous cell carcinoma, and skin, left postauricular neck, shave biopsy, demodex folliculitis.  In a September 2011 dermatology clinic note, it was noted that the biopsy of the left neck was positive for demodex folliculitis with no treatment.  The diagnosis was biopsy proven demodex folliculitis, minimal disease appreciated today.  The Veteran was to follow-up in four months for a skin check and a check on demodex folliculitis.

On January 2012 VA scars examination, the Veteran was diagnosed with squamous cell carcinoma of the left neck with an April 2011 onset date.  The examiner noted that it was unclear whether this is a presumptive service connection or whether it is assumed that this new skin cancer is related to the other skin cancers that were surgically removed in service.  He further noted that squamous cell carcinoma of the left neck was diagnosed in April 2011 on a biopsy and was surgically removed a few months later at a VA Medical Center.  There had been no recurrence or metastasis.  It was noted that the Veteran left service in 2003 and did not develop the squamous cell carcinoma of the left neck until eight years after leaving service.  "The Veteran is service connected for basal cell carcinoma."  The examiner noted, basal cell carcinoma and squamous cell carcinoma are separately developed skin cancers and one type does not cause the other type of cancer.  Also, any new basal cell carcinomas that the Veteran may develop in the future would be considered a new cancer as the other skin cancers were surgically removed.  One basal cell carcinoma that has been surgically removed does not cause another basal cell in the future.  He further noted that it would be easy to consider new skin cancers a continuation of or caused by the previously removed skin cancers because they carry the same diagnosis and are in the same body system but that is not the case here.  

With respect to the Veteran's claim for service connection for left neck scar associated with squamous cell carcinoma, there is no competent medical opinion as to whether the left neck squamous cell carcinoma had its onset in service or whether it is the result of the BCC shown in service, or otherwise related to service.  The Board therefore finds that the January 2012 VA examination and medical opinion is inadequate, in turn necessitating additional medical comment on this determinative issue of causation.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion in relation to other relevant evidence).  Another VA examination is necessary in this instance.

Regarding the Veteran's claims for increased ratings for residual neck scar, residual right cheek scar, residual scars on the back, shoulders, and arms, and residual face scar, the Veteran has alleged that his scars have become more severe in their disabling features (pain and itching) since the last VA examination in January 2012.  VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA skin/scars examination (by a dermatologist if possible).  It is imperative that the claims file be made available to the examiner for review.   

     a)  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to the nature and etiology of the Veteran's left neck scar, to include whether the Veteran's left neck scar is associated with basal or squamous cell carcinoma; (the examiner should include discussion of the July 2011 VA dermatology clinic report that shows biopsy of the skin of the left lateral neck was negative for residual squamous cell carcinoma, the diagnosis was demodex folliculitis of the skin, left postauricular neck).

If the left neck scar is a residual of either basal or squamous cell carcinoma, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) causally related to the Veteran's active duty service.  

     b)  With regard to the Veteran's already service-connected scars of the neck, right cheek, back, shoulders, arms and face, the examiner should describe all current manifestations of disability in accordance with VA rating criteria for scars. 

2.  Thereafter, the RO should consider the expanded record, to specifically include all evidence received since the most recent supplemental statement of the case, and readjudicate the issues on appeal.  The Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




